Per Curtam.
The plaintiff had judgment for $470. The action grew out of a cross-road automobile accident in Garfield, and was brought for the recovery of personal and property damage.
The appellant has not filed with the clerk of this court a brief specification of the determination or direction of the District Court with respect to which he is dissatisfied in point of law, as required by rule 145 of the Supreme Court. “Such specification corresponds to an assignment of errors at common law, and if there be no specification, there is no error assigned, and while the judgment might perhaps be affirmed (see Champlin v. Barthold, 82 N. J. L. 13), the practice has been, in the absence of any specification whatever, to dismiss the appeal. Sentliffer v. Jacobs, ante 84, p. 128.” Helme Co. v. Baranowski, 84 Id. 530.
The appeal will be dismissed.